EXHIBIT 10.56

 

RENEWAL REVOLVING PROMISSORY NOTE

 

$15,000,000   June 26, 2003

 

SRI/SURGICAL EXPRESS, INC.

12425 Race Track Road

Tampa, FL 33626

(Individually and collectively, “Borrower”)

 

WACHOVIA BANK, NATIONAL ASSOCIATION

214 N. Hogan Street – FL0070

Jacksonville, Florida 32202

(“Bank”)

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of up to Fifteen Million and No/100 Dollars ($15,000,000.00) or
such sum as may be advanced and outstanding from time to time, with interest on
the unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this “Note”).

 

REVOLVING CREDIT ADVANCES. This is a revolving credit note. Subject to any
limitations in the Loan Agreement, as hereafter defined, Borrower may borrow,
repay and reborrow, and Bank may advance and readvance under this Note
respectively from time to time (each an “Advance” and together the “Advances”),
so long as the total indebtedness and all other Indebtedness to Bank under the
Loan Agreement (as hereafter defined) outstanding at any one time does not
exceed the principal amount stated on the face of this Note. Bank’s obligation
to advance or readvance under this Note shall terminate if a Default exists
under the Loan Agreement.

 

INTEREST RATE DEFINITIONS.

 

Bank’s Prime Rate. “Bank’s Prime Rate” means that rate announced by Bank from
time to time as its prime rate and is one of several interest rate bases used by
Bank. Bank lends at rates both above and below Bank’s Prime Rate, and Borrower
acknowledges that Bank’s Prime Rate is not represented or intended to be the
lowest or most favorable rate of interest offered by Bank.

 

LIBOR-Based Rate. “LIBOR-Based Rate” means each of 1-month LIBOR plus the
Applicable Margin, 2-month LIBOR plus the Applicable Margin, 3-month LIBOR plus
the Applicable Margin and 6-month LIBOR plus the Applicable Margin.

 

Applicable Margin. Applicable Margin shall mean the Applicable Margin for LIBOR
Loans and LOCs, as defined in the Loan Agreement, in effect on the date an
Interest Rate is determined.

 

LIBOR. “LIBOR” means, with respect to each Interest Period, the rate for U.S.
dollar deposits with a maturity equal to the number of months specified above,
as reported on Telerate page 3750 as of 11:00 a.m., London time, on the second
London business day before such Interest Period begins (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation.

 

LIBOR Market Index-Based Rate. LIBOR Market Index Rate plus the Applicable
Margin, as LIBOR Market Index Rate may change from day to day.

 

LIBOR Market Index Rate. “LIBOR Market Index Rate,” for any day, means the rate
for 1 month U.S. dollar deposits as reported on Telerate page 3750 as of 11:00
a.m., London time, on such day, or if such

 



--------------------------------------------------------------------------------

day is not a London business day, then the immediately preceding London business
day (or if not so reported, then as determined by Bank from another recognized
source or interbank quotation).

 

Interest Period. “Interest Period” means, in respect of each LIBOR-Based Rate
Advance or LIBOR Market Index-Based Rate Advance, each period commencing on the
last day of the immediately preceding Interest Period and ending on the same day
of the month that interest in respect of such Advance is due the number of month
thereafter corresponding to the number of months in the applicable LIBOR
election; provided (i) the first Interest Period shall commence on the date of
such Advance and end on the first day thereafter that interest in respect of
such Advance is due, (ii) any Interest Period that ends in a month for which
there is no day which numerically corresponds to the last day of the immediately
preceding Interest Period shall end on the last day of the month and (iii) any
Interest Period that would otherwise extend past the maturity date of this Note
shall end on the maturity date of this Note.

 

INTEREST RATE SELECTION AND ADJUSTMENT.

 

Interest Rate Options. Interest shall accrue on the unpaid principal balance of
each Advance from the date of such Advance at a rate per annum equal to the
LIBOR-Based Rate or the LIBOR Market Index-Based Rate, as selected by Borrower
in accordance herewith (each, an “Interest Rate”). The Interest Rate for each
Interest Period shall accrue each day during such Interest Period, commencing on
and including the first day to but excluding the last day. There shall be no
more than one Interest Rate for an Advance in effect at any time and no more
than three Interest Periods in effect for LIBOR-Based Rate Advances at any one
time. Each Advance bearing interest at the LIBOR-Based Rate shall be $500,000 or
a multiple thereof. The aggregate outstanding principal balance of LIBOR Market
Index-Based Advances shall not exceed $5,000,000 unless Bank shall otherwise
consent in writing.

 

Indemnification. Borrower shall indemnify Bank against Bank’s loss or expense as
a consequence of (a) Borrower’s failure to make any payment when due on a loan
or Advance bearing interest at the LIBOR-Based Rate, (b) any payment, prepayment
or conversion of any loan or Advance bearing interest at the LIBOR-Based Rate on
a date other than the last day of the Interest Period, or (c) any failure to
make a borrowing or conversion after giving notice thereof (“Indemnified Loss or
Expense”). The amount of such Indemnified Loss or Expense shall be determined by
Bank based upon the assumption that Bank funded 100% of that portion of the loan
in the London interbank market.

 

Default Rate. In addition to all other rights contained in this Note, if an
Event of Default occurs, and as long as an Event of Default continues, (a)
Borrower shall no longer have the option to request the LIBOR-Based Rate or the
LIBOR Market Index-Based Rate and (b) all outstanding Obligations shall bear
interest at Bank’s Prime Rate plus 2% per annum except that each outstanding
LIBOR-Based Rate Advance shall continue to bear interest at the Interest Rate
applicable to such Advance plus 2% percent per annum until expiration of the
Interest Period and thereafter at the Bank’s Prime Rate plus 2% per annum
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

 

Notice and Manner of Borrowing and Rate Conversion. Borrower shall give Bank
irrevocable telephonic notice of each proposed Advance or rate conversion not
later than 11:00 a.m. Eastern time (a) on the same business day as each proposed
Advance at or rate conversion to the LIBOR Market Index-Based Rate and (b) at
least 2 business days before each proposed Advance at or rate conversion to the
LIBOR-Based Rate. Each such notice shall specify (i) the date of such Advance or
rate conversion, which shall be a business day and, in the case of a conversion
from a LIBOR-Based Rate Advance, shall be the last day of an Interest Period,
(ii) the amount of each Advance or the amount to be converted, (iii) the
Interest Rate selected by Borrower, and (iv) except for the LIBOR Market
Index-Based Rate, the Interest Period applicable thereto, which period must
correspond to one of the Interest Rate options. Notices received after 11:00
a.m. Eastern time shall be deemed received on the next business day.

 

INTEREST COMPUTATION. (Actual/360). Interest shall be computed on the basis of a
360-day year for the actual number of days in the interest period (“Actual/360
Computation”). The Actual/360 Computation determines the annual effective
interest yield by taking the stated (nominal) interest rate for a year’s period

 

2



--------------------------------------------------------------------------------

and then dividing said rate by 360 to determine the daily periodic rate to be
applied for each day in the interest period. Application of the Actual/360
Computation produces an annualized effective interest rate exceeding that of the
nominal rate.

 

REPAYMENT TERMS. Interest which has accrued under this Note shall be due and
payable as follows: (a) if interest accrues on the applicable Advance at the
LIBOR Market Index-Based Rate, interest shall be due and payable on the 1st day
of each month commencing the first month after such Advance is made and
continuing on each consecutive month thereafter until such Advance is repaid in
full; (b) if interest accrues on the applicable Advance at the LIBOR-Based Rate,
interest shall be due and payable on the last day of the Interest Period
applicable to such Advance; provided, however, that if a 6-month Interest Period
is in effect for an Advance, accrued interest shall also be payable on the date
in the third month following commencement of the Interest Period that
corresponds to the day of the month on which the Interest Period commenced (or
the last day of such third month if there is no corresponding day). All
outstanding principal will be repaid on the Termination Date, as defined in the
Loan Agreement, and, if Borrower subscribes to Bank’s cash management services
and such services are applicable to this line of credit, the terms of such
services. In any event, this Note shall be due and payable in full, including
all principal and accrued interest, on the Termination Date, as defined in the
Loan Agreement, which shall be the maturity date of this Note.

 

RESCISSION OF PAYMENTS. If any payment received by Bank under this Note or the
other Loan Documents is rescinded, avoided or for any reason returned by Bank
because of any adverse claim or threatened action, the returned payment shall
remain payable as an obligation of all Persons liable under this Note or the
other Loan Documents as though such payment had not been made.

 

LOAN AGREEMENT; LOAN DOCUMENTS; OBLIGATIONS. This Note is subject to the terms
and conditions of that certain Revolving Credit and Security Agreement by and
among Bank, SouthTrust Bank and Borrower dated as of the date hereof, as the
same may be modified and amended from time to time (the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have such meaning as
assigned to them in the Loan Agreement. The term “Obligations” used in this Note
refers to any and all indebtedness and other obligations under this Note, all
other Indebtedness, as defined in the Loan Agreement, to Bank and all
obligations under any swap agreements as defined in 11 U.S.C. § 101 between Bank
or any of its affiliates and Borrower whenever executed.

 

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days. The
Borrower acknowledges that the late charge imposed herein represents a
reasonable estimate of the expenses of Bank incurred because of such lateness.

 

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

 

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations,
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

USURY. Regardless of any other provision of this Note or other Loan Documents,
if for any reason the effective interest should exceed the maximum lawful
interest, the effective interest shall be deemed reduced to, and shall be, such
maximum lawful interest, and (i) the amount which would be excessive interest
shall be deemed applied to the reduction of the principal balance of this Note
and not to the payment of interest, and (ii) if the loan evidenced by this Note
has been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of this Note or the
refunding of excess to be a complete settlement and acquittance thereof.

 

3



--------------------------------------------------------------------------------

BORROWER’S ACCOUNTS. Except as prohibited by law, Borrower grants Bank a
security interest in all of Borrower’s existing or future deposit accounts with
Bank and any of its affiliates to secure the Obligations.

 

EVENTS OF DEFAULT. “Event of Default” shall mean an Event of Default as defined
in the Loan Agreement.

 

REMEDIES UPON EVENT OF DEFAULT. Upon the occurrence of an Event of Default, Bank
may at any time thereafter, take the following actions: Bank Lien and Set-Off.
Exercise its right of set-off or to foreclose its security interest or lien
against any deposit account of any nature or maturity of Borrower with Bank
without notice. Acceleration Upon Default. Accelerate the maturity of this Note
and all other Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101) between Borrower and Bank, which shall be governed
by the default and termination provisions of said swap agreements; and all of
the accelerated Obligations shall be immediately due and payable; provided,
however, if the Event of Default is based upon a bankruptcy or insolvency
proceeding commenced by or against Borrower or any guarantor or endorser of this
Note, all Obligations (other than Obligations under any swap agreement as
referenced above) shall automatically and immediately be due and payable.
Cumulative. Exercise any rights and remedies as provided under the Note and
other Loan Documents, or as provided by law or equity.

 

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Event of Default shall operate as a waiver of
any other Event of Default or the same Event of Default on a future occasion.
Neither the failure nor any delay on the part of Bank in exercising any right,
power, or remedy under this Note and other Loan Documents shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

 

Each Borrower or any other Person liable under this Note waives presentment,
protest, notice of dishonor, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale and all
other notices of any kind. Further, each agrees that Bank may extend, modify or
renew this Note or make a novation of the loan evidenced by this Note for any
period and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any Borrower or any Person
liable under this Note or other Loan Documents, all without notice to or consent
of any Borrower or any Person who may be liable under this Note or other Loan
Documents and without affecting the liability of Borrower or any Person who may
be liable under this Note or other Loan Documents.

 

MISCELLANEOUS PROVISIONS. Assignment. This Note and other Loan Documents shall
inure to the benefit of and be binding upon the parties and their respective
heirs, legal representatives, successors and assigns. Bank’s interests in and
rights under this Note and other Loan Documents are freely assignable, in whole
or in part, by Bank. Borrower shall not assign its rights and interest hereunder
without the prior written consent of Bank, and any attempt by Borrower to assign
without Bank’s prior written consent is null and void. Any assignment shall not
release Borrower from the Obligations. Applicable Law; Conflict Between
Documents. This Note and other Loan Documents shall be governed by and construed
under the laws of the State of Florida without regard to that state’s conflict
of laws principles. If the terms of this Note should conflict with the terms of
the Loan Documents, the terms of this Note shall control. Severability. If any
provision of this Note or of the other Loan Documents shall be prohibited or
invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Note or other such
document. Plural; Captions. All references in the Loan Documents to Borrower,
Guarantor, Person, document or other nouns of reference mean both the singular
and plural form, as the case may be. The captions contained in the Loan
Documents are inserted for convenience only and shall not affect the meaning or
interpretation of the Loan Documents. Binding Contract. Borrower by execution of
and Bank by acceptance of this Note agree that each party is bound to all terms
and provisions of this Note. Entirety. This Note and the other Loan Documents
delivered in connection

 

4



--------------------------------------------------------------------------------

herewith and therewith embody the entire agreement between the parties and
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof. Advances. Bank in its sole discretion may make other
advances and readvances under this Note pursuant hereto. Posting of Payments.
All payments received during normal banking hours after 2:00 p.m. Eastern time
shall be deemed received at the opening of the next banking day. Unless
otherwise permitted by Bank, any repayments of this Note, other than immediately
available U.S. currency, will not be credited to the outstanding loan balance
until Bank receives collected funds. Joint and Several Obligations. Each
Borrower is jointly and severally obligated under this Note. Fees and Taxes.
Borrower shall promptly pay all documentary, intangible recordation and/or
similar taxes on this transaction whether assessed at closing or arising from
time to time, together with any interest and/or penalties relating thereto.
Business Purpose. Borrower represents that the loan evidenced hereby is being
obtained for business purposes.

 

WAIVER OF JURY TRIAL. Any litigation arising hereunder or related hereto shall
be subject to the provisions set forth in the Loan Agreement agreeing to Waiver
of Jury Trial.

 

RENEWAL. This Note renews and modifies the promissory note from the Borrower to
the Bank dated                                  and evidences amounts owed
thereunder. Nothing herein shall be deemed to be a novation of such existing
obligations.

 

AGENT. The rights of Bank under this Note may also be exercised by the Agent, as
that term is defined in the Loan Agreement.

 

IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Note to be executed under seal.

 

       

SRI/SURGICAL EXPRESS, INC.

Taxpayer Identification Number:                                       
                           

CORPORATE

SEAL

                   

By

 

                                                                               
                                   

               

Its                                         
                                                                    

 

5